Citation Nr: 0504960	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  97-34 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.   
 
3.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 until 
September 1943.  He died on June [redacted], 1982.  The appellant is 
the veteran's surviving spouse. 

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal of a March 1996 
rating decision of the Regional Office (RO). 

The appellant failed to report for hearings in October 1998, 
September 2003, and December 2004.  

In January 2005, the appellant's motion to advance the case 
on the Board's docket was granted.

The issue of whether the appellant's income is excessive for 
the purpose of entitlement to payment of death pension 
benefits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The death certificate shows that the veteran died on June 
[redacted], 1982, from cardiorespiratory arrest and electromechanical 
dissociation. 

2.  There is no medical evidence in the record that the fatal 
conditions that caused the veteran's death had onset during 
service. 

3.  The veteran neither died of a service-connected 
disability nor did he have a service-connected disability at 
the time of death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death, and the cause 
of death is not shown to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 105(a), 1110, 1310, 5107(b) (West 
2002); 38 C.F.R. § 3.312 (2004).

2.  The requirements for eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35, have 
not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. 
§ 21.3021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision by the RO occurred 
in March 1996 before the enactment of the VCAA in November 
2000.  The RO subsequently notified the appellant of the VCAA 
in an October 2003 letter.    

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

As for the content of the notice, the RO notified the 
appellant of the type of information and evidence needed to 
substantiate the claim, namely, evidence that the veteran 
died from a service-connected disability.  The appellant was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies and that she could 
authorize VA to obtain other non-Federal records on her 
behalf.  She was given 30 days to respond.  In a statement, 
dated in October 2003, the appellant stated that she had no 
other information about the claim.  

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Since the initial rating decision predated the VCAA, the 
Board finds that any defect in the timing of the notice was 
properly cured when the RO furnished the appellant VCAA 
notice and afforded the appellant the opportunity to address 
the issue at a hearing.  The defect with regard to compliance 
with the notice provision of 38 C.F.R. § 3.159 to provide any 
evidence in the claimant's possession is harmless error in 
light of the appellant's declaration that she had no other 
information about the claim.

For these reasons, the appellant has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Factual Background

The veteran died on June [redacted], 1982, from cardiorespiratory 
arrest and electromechanical dissociation.  The current claim 
was received in May 1996.

The service medical records are negative for any 
cardiorespiratory abnormality or elctromechanical 
dissociation as evidenced by normal chest X-rays, blood 
pressure readings, and heart and lung evaluations.  The 
veteran was discharged from service because of a pre-existing 
psychoneurosis that had not been aggravated by service.  

In a number of statements, the appellant indicated that the 
veteran may have had a heart problem that was related to 
service. 

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Analysis

The death certificate shows that the veteran died of 
cardiorespiratory arrest and electromechanical dissociation.  
There is no evidence that these fatal conditions had onset 
during service or that any cardiovascular disease was 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.307, 3.309.  Moreover, at the time of 
the veteran's death, no disability had been adjudicated as a 
service-connected disability. 

Although the appellant has expressed the belief that the 
veteran died from a disability related to his period of 
service, in the absence of any medical evidence to support 
her assertion, the Board finds that no disability of service 
origin caused or contributed to the cause of the veteran's 
death.  

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for the cause of 
the veteran's death. 38 U.S.C.A. § 5107(b). 

Chapter 35 Benefits

The record on appeal does not support a finding that the 
appellant is eligible for Dependents' Educational Assistance 
benefits under 38 U.S.C.A. § 3501(a)(1)(B) and 38 C.F.R. 
§ 21.3021(a)(2) because the veteran did not die of a 
service-connected disability or was the veteran permanently 
and totally disabled for any service-connected disability at 
the time of death.   

ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance under 38 U.S.C.A., Chapter 
35, is denied.  


REMAND

In December 1997, the appellant perfected an appeal of the 
issue of whether her  income was excessive for the purpose of 
entitlement to payment of death pension benefits.

In October and November 1998, the RO asked the appellant for 
additional evidence pertaining to annual income, medical 
expenses, medical treatment, and the legal status of a 
dependent.  In November 1999, the RO informed the appellant 
that since the requested information had not been received, 
no further action would be taken on her claim for death 
pension benefits.  

Since the appellant has not withdrawn her appeal of this 
issue, she has a pending appeal.  38 C.F.R. § 20.204.  Under 
the circumstances, this matter is REMANDED for the following 
actions:

1.  Ask the appellant to provide annual 
income, medical expenses, and any other 
evidence in her possession to support 
her claim since 1996 to the present.  
2.  After the above development, 
adjudicate the claim. If the benefit 
sought is denied, issue a supplemental 
statement of the case and return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.43 and 38.02.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


